Appeal from a judgment in a negligence action. Plaintiff was a passenger in a ear driven by defendant. Defendant drove the car off from the pavement across the shoulder of the road and into the ditch where it capsized. The concrete portion of the highway was twenty-seven feet wide. There is evidence that the accident occurred about the time that the defendant’s ear met a car traveling in the opposite direction. She did not take the witness stand. Plaintiff testified that defendant said that she drove off in the field and that “ the lights blinded her.” It appears that the defendant did not reduce the speed of the car at any time. The finding of negligence is sustained. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenek, JJ.